Name: Commission Regulation (EEC) No 5/88 of 23 December 1987 on the issue of a standing invitation to tender for the resale on the internal market of 250 000 tonnes of common wheat of breadmaking quality held by the German intervention agency with a view to their entry for consumption in Italy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 1 . 88 Official Journal of the European Communities No L 2/5 COMMISSION REGULATION (EEC) No 5/88 of 23 December 1987 on the issue of a standing invitation to tender for the resale on the internal market of 250 000 tonnes of common wheat of breadmaking quality held by the German intervention agency with a view to their entry for consumption in Italy market of 250 000 tonnes of common wheat of breadma ­ king quality with a view to their entry for consumption in Italy. 2 . Without prejudice to Regulation (EEC) No 1836/82 and in particular the second subparagraph of Article 13 (4) thereof, the following special rules shall apply to the present invitation to tender :  tenderers shall undertake to enter for consumption in Italy the quantities of common wheat of breadmaking quality for which contracts are awarded ;  entry for consumption in Italy must be effected by 31 July 1988 at the latest, except in cases of force majeure ;  a security of 10 ECU per tonne shall be lodged by the successful tenderer with the German intervention agency to .ensure that the conditions laid down in the first and second indents are complied with . The secu ­ rity shall be lodged at the latest two working days following the day on which the statement of award of contract was received. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC)) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular Article 7 (7) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) lays down that cereals held by the intervention agency are to be sold by tender ; Whereas Article 4 of Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (4), as last amended by Regulation (EEC) No 2418/87 (*), provides for the possibility of restricting the use of cereals sold to specific purposes ; Whereas, in view of the present shortage on the market of common wheat of breadmaking quality, a standing invita ­ tion to tender should be issued for the resale on the internal market of 250 000 tonnes of common wheat of breadmaking quality held by the German intervention agency with a view to their entry for consumption in Italy ; Whereas, moreover, as regards verification , the provisions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (6), as last amended by Regulation (EEC) No 3815/87 Q, are applicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . The obligations referred to in the first and second indents of Article 1 (2) shall be considered as primary requirements within the meaning of Article 20 of Regula ­ tion (EEC) No 2220/85 . They shall be considered as having been fulfilled only if the successful tenderer provides proof to that effect. 2 . Proof of entry for consumption in Italy of the cereals referred to in this Regulation shall be furnished in accordance with Regulation (EEC) No 1687/76 . HAS ADOPTED THIS REGULATION : Article 1 1 . The German intervention agency shall issue a stan ­ ding invitation to tender for the disposal on the internal Article 3 Regulation (EEC) No 1687/76 is hereby amended as follows : In the Annex, Part II , 'Products subject to a use and/or destination other than that mentioned under I', point 44 and the relevant footnote are added : *44. Commission Regulation (EEC) No 5/88 of 23 December 1987 on the issue of a standing invitation to tender for the resale on the internal market of (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 357, 19 . 12 . 1987, p. 12 .M OJ No L 139, 24. 5 . 1986, p. 36. (&lt;) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 223, 11 . 8 . 1987, p. 5 . « OI No L 190. 14. 7 . 1976. p. 1 . 0 OJ No L 357, 19 . 12. 1987, p . 24 . No L 2/6 Official Journal of the European Communities 5 . 1 . 88  Destinado a ser introduzido no consumo em ItÃ ¡lia (n ? 1 do artigo 1 ?) do Regulamento (CEE) n ? 5/88). 250 000 tonnes of common wheat held by the German intervention agency for entry for consump ­ tion in Italy (44). On the dispatch of the common wheat in question , section 1 04 :  Destinada a su despacho al consumo en Italia (apartado 1 del artÃ ­culo 1 del Reglamento (CEE) n ° 5/88) H OJ No L 2, 5 . 1 . 1988 , p. 5 . Article 4 1 . The closing date for the submission of tenders for the first partial invitation to tender is hereby fixed at 12 January 1988 . 2. The closing date for the last partial invitation to tender shall be 28 February 1988 . 3 . Tenders must be lodged with the German interven ­ tion agency :  Bestemt til overgang til frit forbrug i Italien (artikel 1 , stk. 1 , i forordning (EÃF) nr. 5/88)  Zum Inverkehrbringen in Italien bestimmt (Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 5/88) Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung, BALM, Adickesallee 40, D - 6000 Frankfurt-am-Main,  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ´Ã ¹Ã ¬Ã ¸Ã µÃ Ã · Ã ³Ã ¹Ã ± Ã ºÃ ±Ã Ã ±Ã ½Ã ¬Ã »Ã Ã Ã · Ã Ã Ã ·Ã ½ ÃÃ Ã ±Ã »Ã ¯Ã ± (Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 5/88) (Telex : 4-11475, 4-16044).  For entry for consumption in Italy (Article 1 ( 1 ) of Regulation (EEC) No 5/88)  Destine a etre mis Ã la consommation en Italie (article 1 " paragraphe 1 ) du rÃ ¨glement (CEE) n0 5/88) Article 5 The German intervention agency shall communicate to the Commission, at the latest by Tuesday of the week following the closing date for the submission of tenders, the quantity and the average prices of the various lots sold . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  Destinado ad essere immesso in' consumo in Italia (articolo 1 , paragrafo 1 del regolamento (CEE) n . 5/88)  Bestemd om in ItaliÃ « in het vrije verkeer te worden gebracht (artikel 1 , lid 1 , van Verordening (EEG) nr. 5/88) This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1987. For the Commission Frans ANDRIESSEN Vice-President